DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
In the specification, a “spraying module” is associated with a “spray media acceleration module to impart motion to the spray media and eject the spray media from the spraying module,” which in turn is associated with a fan, pump, piston, spinning cage, impeller [0032] with guidance as to functional equivalents also provided (“any other translational or rotational velocity imparting apparatus”) (id.). Therefore, structure associated with “a spraying module” as with “a spray media acceleration module” is also a fan, pump, piston, spinning cage, impeller, or functional equivalents thereof.
In the specification, “controllable charging module configured to electrically charge the charging array” is associated with a sensor, an electronic circuit (“driver”), a processor [0008-0009, 0016-0017, 0036-0037], an interface [0041], or a database [0042]; all preceding structures in a single combination are not required in a ”controllable charging module,” since the specification states that in varied embodiments a controllable charging module may include one of the described components [0036-0038].
In the specification, “spray media acceleration module to impart motion to the spray media and eject the spray media from the spraying module” is associated with a  fan, pump, piston, spinning cage, impeller [0032] with guidance as to functional equivalents also provided (“any other translational or rotational velocity imparting apparatus”) (id.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 recite the limitation “electrical connection of the spray media.” The limitation is indefinite, because it is not clear what is meant by spray media having an electrical connection. Examiner considers the limitation to include an interpretation of an electrical connection related in some way to the spray media.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dau et al. (US 2014/0151471).
Regarding Claims 1 and 21-24, Dau et al. (US’471) disclose a spraying system  comprising: a spraying module -- US’471 discloses wherein the spraying module (also, “spray media acceleration module”) comprises at least one of a pump and a fan (Fig. 3; [0071, 0094, 0096]) -- configured to (i.e. capable of) impart motion to, eject, and accelerate spray media, etc. (Abstract; Figs. 1-3; [0091-0092)); a charging array, comprising a portion of a pathway of the moving spray media accelerated toward a target by the spraying module, the portion comprising an electrical conductor (electrodes -- e.g. “spraying electrode (1),” Abstract) (Figs. 1-3; [0068, 0074]); and a controllable charging module (control circuit 24) configured to electrically charge the charging array according to a driving waveform to electrostatically charge the spray media (Figs. 1-3; [0072, 0082]), wherein the controllable charging module selects a driving waveform to control either charge magnitude or a charge polarity of the spray media (output from the control circuit 24 may be used to periodically vary the polarity as well as increase or decrease the charge magnitude of the atomized liquid 8) (Figs. 1-3; [0072, 0082, 0107, 0113]). 
US’471 further discloses wherein the controllable charging module selects the driving waveform electrostatically charging the spray media at a first time to control the at least one of the charge magnitude and the charge polarity of the spray media at a second time after the first time, the second time comprising a moment of contact of the spray media to the target (output from the control circuit 24 may be used to periodically vary the polarity as well as increase or decrease the charge magnitude of e.g. “a controller”).
As for the limitations in Claim 1 “wherein the controllable charging module shapes the driving waveform electrostatically charging the spray media via the charging array at a first time to control the at least one of the charge magnitude and the charge polarity of the spray media at a second time after the first time, the second time comprising a moment of contact of the spray media to a target, wherein the driving waveform at the first time is shaped by a controller of the controllable charging module in response to the charge magnitude and the charge polarity imparted to spray media previously emitted at a third time, the third time being previous to the first time, wherein driving waveform imparts to the spray media emitted at the first time a different polarity than the driving waveform imparts to the spray media emitted at the third time” and Claim 21 “wherein the controllable charging module electrically charges the charging array to a positive peak voltage for a first duration comprising a positive peak width and to a negative peak voltage for a second duration comprising a negative peak width, wherein the controllable charging module does not electrically charge the charging array for a third duration comprising a first delay time, wherein the third duration is a period of time disposed between the first duration and the second duration, wherein the spraying module expels spray media from the spraying system during each of the first duration, the second duration, and the third duration, and wherein a duty cycle of the expelling of the spray media by the spraying module is greater than a duty cycle of the driving waveform,” the limitations added by amendment recite an intended use of the disclosed system and the system is capable of performing the recited steps since it is capable of controlling output voltage, magnitude, frequency, duty cycle, and polarity [0082,0120].

Regarding Claim 6, US’471 further discloses a “body sense connection” comprising an electrical connection of the spraying module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spraying module (current feedback circuit 231 between reference electrode 262 (spraying module) and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the reference electrode) (Figs. 1-3; [0077-0078]).
Regarding Claim 7, US’471 further discloses a “body sense connection” comprising an electrical connection of the spraying module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spraying module (current feedback circuit 231 between reference electrode 262 (spraying module) and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the reference electrode) (Figs. 1-3; [0077-0078]). US’471 further discloses a media sense connection comprising an electrical connection of the spray media passing through the spray media acceleration module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spray media (electrical connection 232 between the spray electrode 261 and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the spray electrode and thus, the atomized liquid 8) (Figs. 1-3; [0081]). US’471 further discloses a “body sense connection” comprising an electrical connection of the spraying module to a sensor of the controllable charging module, wherein the sensor measures an electrical potential of the spraying module (current feedback circuit 231 between reference electrode 262 (spraying module) and control circuit 24 via monitoring circuit 23 for measuring the electrical potential of the reference electrode) (Figs. 1-3; [0077-0078]). Thus, the sensor is capable of performing the recited functions.

Regarding Claims 22-23, the charging array of the apparatus of US’471 is capable of performing the recited process steps [0102, 0120] which are intended use of the claimed apparatus .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau et al. (US 2014/0151471) in view of Weinstein et al. (US 2008/0074904).
Regarding Claim 10, US’471 further discloses wherein the charging array comprises an electrical conductor providing at least a portion of a pathway of the spray media in transit from the spray media source through the spray media acceleration module (spray electrode 261 forms part of the pathway of the liquid 8 to be atomized as shown) (Fig. 1; [0065]), and wherein the charging array is connected to a driver of the controllable charging module selectably configured to energize the charging array with the driving waveform (spray electrode 261 is connected to control circuit 24 through high voltage generator 22 (driver) for energizing the spray electrode with a PWM signal from control circuit 24)(Figs. 1-3; paragraph [0072,0082]).
US’471 further teaches an oscillating circuit which converts DC to AC, and AC transformer 222 that drives by AC, and a converter circuit 223 connected to the transformer 222; the converter circuit, typically a Cockcroft-Walton generator, generates the desired voltage and converts AC back to DC [0076]. US’471 fails to teach a bipolar high voltage DC to DC converter. Weinsten et al. (US’904) teach a bipolar high voltage DC to DC converter as a power source for electrostatic applications, including 
US’471 the driver is capable of generating a driving waveform which is capable of being shaped to cause the spray media to arrive at the target with a desired electrostatic potential difference between the spray media and the target and a desired electrostatic polarity relative to the target, whereby the spray media is impelled to adhere to the target (control circuit 24 (controllable charging module) drives the spray electrode 261 with a PWM signal via high voltage generator 22 thereby electrostatically charging the liquid 8 atomized from the spray site 5 and therefore is capable of causing the spray media to arrive at the target with a desired polarity and electrostatic potential difference) (Figs.1-3; [0072, 0082]).
Regarding Claim 14, US’471 the driver is capable of generating a driving waveform which is capable of being shaped to cause the spray media to arrive at the target with a desired electrostatic potential difference between the spray media and the target and a desired electrostatic polarity relative to the target, whereby the spray media is impelled to adhere to the target (control circuit 24 .
Claims 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau et al. (US 2014/0151471) in view of Weinstein et al. (US 2008/0074904) as applied to Claim 10 above, and further in view of Schroeder et al. (US 2003/0116086).
Regarding Claims 11-13, US’471 teaches a processor [0074], but fails to teach a database. Schroeder et al. (US’086) teach an electrostatic spraying system, including a spraying module having a charging electrode (Abstract; [0029]). In addition, US’086 suggests a controller comprising a processor capable of storing and retrieving data from various databases (“part identification and tracking logic,” “gun movement logic,” “booth control logic,” “part profile logic,” or “system monitoring and logging logic”) and capable of providing instructions to the driver responsive to the data (“gun triggering logic”) (Figs. 1-2; [0043-0048, 0008]) in order to centralize at least some aspects of control of an electrostatic spraying device and to provide storage for information pertaining to a spray process. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’471 by providing a controller comprising a database capable of storing and retrieving data from a database and operable to provide instructions to the driver, because US’086 suggests a database capable of storing and retrieving data from a database and operable to provide parameters (“instructions”) to the spray gun to control spraying process. Although US’086 teaches that databases include information pertaining to target profile [0047], a database which is capable of storing symbolic information is capable of storing information pertaining to other aspects of a spraying process, including information pertaining to velocity profile, flight path profile, dielectric constants of a target, time constants of an electrostatic charge dissipation of the target, porosity of the target, and a moisture content of the See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864), they provide analogous nonfunctional instructions to an apparatus. 
Regarding Claims 15-16, US’471 further discloses wherein the controllable charging module selects the driving waveform electrostatically charging the spray media at a first time to control the at least one of the charge magnitude and the charge polarity of the spray media at a second time after the first time, the second time comprising a moment of contact of the spray media to the target (output from the control circuit 24 may be used to periodically vary the polarity as well as increase or decrease the charge magnitude of the atomized liquid 8 which is deposited on an oppositely charged target) (Figs. 1-3; [0003, 0072, 0082]). Note, also, that the apparatus is capable of performing the recited function (Figs. 1-3; [0072, 0082, 0107, 0113]), and process limitations are given little patentable weight in apparatus claims.
Response to Arguments
Applicant’s claim amendments, filed 10 August 2021, with respect to the rejection of Claims 1-2, 6, and 10-16 under 35 USC 112(b)  have been fully considered and are persuasive.  The rejection of Claims 1-2, 6, and 10-16 under 35 USC 112(b)   has been withdrawn. 
Applicant's arguments filed 10 August 2021 with respect to the rejections of Claims 7 and 9 under 35 USC 112(b) and of Claims 1-2, 6-7, 9, and 21-24 under 35 USC 102(a)(1) have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the limitation “electrical connection of the spray media” is clear because “each word in the limitation has clear meaning” (Remarks, p. 8, last paragraph through p. 9), the issue is not whether separate words might have a clear meaning, but whether the limitation comprising words has a clear meaning. It is not clear what is meant by “electrical connection 
In response to Applicant’s argument that Applicant’s device is not limited to electrostatic excitation of a fluid meniscus to generate sprayable mist while the power is turned on and no mist while the power is turned off (Remarks, p. 13), Applicant’s claimed invention does not exclude the device of Dau which includes all recited features.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant’s device provides a constant spraying of particles during periods of applied high voltage and periods where no high voltage is applied) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, that output voltage and spraying period and duty cycle of Dau can be independently controlled [0129, 0074], while polarity can be alternated [0072] suggests that Dau is also not so limited.
In response to Applicant’s argument that Dau is limited to a spray of atomized material that starts and stops in response to starting and stopping of a high voltage Taylor cone discharge (Remarks, p. 11, last paragraph), Dau does not appear to be so limited. Dau also teaches that the output voltage .
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712